Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jay and Constance Briley appeal the district court’s order granting Independence Federal Savings Bank’s summary judgment motion on its breach of contract claim. The Brileys have also filed several motions in this court, including motions for appointment of counsel, for dismissal of judgment, and for the Bank to provide documentation of tax relief it allegedly received. We have reviewed the record and *67find no reversible error. Accordingly, we deny the pending motions and affirm the district court’s order and judgment. Independence Fed. Sav. Bank v. Briley, No. 1:08-cv-01189-LO-JFA, 2009 WL 3498110 (E.D. Va. filed Oct. 27, 2009 & entered Oct. 29, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.